UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Defendant.

§

UNITED STATES OF AMERICA, §
§

v. § Crim. Action No. 05-342-2 (RCL)
§

JESUS ANTONIO MURILLO §

LENIS, §
§
§

MEMORANDUM AND ORDER
Defendant Jesus Antonio Murillo Lenis’s motion under 18 U.S.C. § 3582(0)(2) to

reduce his sentence based on amendments to the United States Sentencing Guidelines is
before this Court. Upon consideration of the motion, applicable law, and the entire
record herein, the motion will be denied for the reasons set forth below.

II. FACTUAL AND PROCEDURAL BACKGROUND

On October 23, 2008 the defendant pleaded guilty to a one count information

charging him with conspiring to distribute less than five hundred grams of cocaine
intending and knowing that the cocaine would be unlawfully imported in to the United
States. He did so pursuant to a plea agreement under F ederal Rule of Criminal Procedure
ll(c)(l)(C). In that agreement, the defendant and the United States agreed to a 72-month
term of imprisonment as an appropriate sentence, but the agreement allowed the
defendant to argue that a twelve month reduction in sentence was appropriate. After
hearing the arguments of counsel and the allocution of the defendant, the Court sentenced

Mr. Murillo Lenis to a 7 Z-month term of imprisonment. The defendant has filed a

motion for a reduction of his sentence based on Amendment 591 to the United States
Sentencing Guidelines. Because his request is contrary to 18 U.S.C. § 3582(0)(2), the
rules of criminal procedure, the sentencing guidelines, and applicable case 1aw, his
motion will be denied.

III. ANALYSIS

The examination of defendant’s motion must begin with the statute under which

he seeks relief. 18 U.S.C. § 3582(0)(2) provides that a defendant may make a motion to
reduce his sentence if he was sentenced to a term of imprisonment based on a sentencing
range that has been subsequently reduced by the United States Sentencing Commission.
Murrillo Lenis is unable to avail himself of this section, however, because a sentence
agreed to in a Rule ll(e)(l)(C) agreement is not a sentence "based on a sentencing
range" that has been set by the Sentencing Commission. The D.C. Circuit has stated that
"[a] sentence arising from a Rule ll(e)(l)(C) plea . . . does not result from the
determination of an appropriate guidelines offense level, but rather from the agreement of
the parties: an agreement that is binding on the court once it is accepted by the court."
United States v. Heard, 359 F.3d 544, 548 (D.C. Cir. 2004) (citing Fed. R. Crim. P.

ll(e)(l)(C)l). As such, 18 U.S.C. § 3582(0)(2) has no application to this case.

lShortly before the Court of Appeals’ decision Rule ll(e)(l)(C) was renumbered as Rule

l 1(c)(l)(C). At the time of defendant’s plea in Heard it was still Rule ll(e)(l)(c) and was
referenced as such in the Court of Appeals’ opinion, however, at the time of Murillo Lenis’s plea
it had been renumbered and subsequent references in this Order will refer to Rule ll(c)(l)(C).

2

Moreover, as noted by the D.C. Circuit in Heard, the rule of criminal
procedure under which Heard entered his plea does not allow this Court to modify
his sentence. Heard, 359 F.3d at 548. Federal Rule of Criminal Procedure
ll(e)(l)(C) states that an agreement on a sentence under this rule "binds the court
once the court accepts the plea agreement." As noted by the rule, the ultimate
agreement is a contract signed by the parties and is not a result of the court
consulting the sentencing guidelines and sentencing the defendant accordingly.
Indeed, when a court accepts a Rule ll(e)(l)(C) plea it forgoes that opportunity.
As a result, a court has no power to modify the sentence under the Federal Rules
of Criminal Procedure.

The sentencing guidelines themselves also counsel against the defendant’s
request. Section lBl.l0 of the sentencing guidelines, which governs retroactively
lowering a defendant’s sentence, states that a court may only reduce a defendant’s
sentence as provided by 18 U.S.C. § 3582(0)(2). In other words, the sentencing
guidelines do not confer on defendants additional avenues for challenging a
sentence. And, as noted above, section 3582(€)(2) itself only allows for a
sentencing reduction if the defendant was originally sentenced under the
guidelines. Cf United States v. Profeta, No. 01-3030, 2001 WL l488668, at *l
(D.C. Cir. 2001) (per curiam) (stating that if a defendant is sentenced to a
statutorily mandated minimum sentence the district court has no authority to

reduce a sentence under 18 U.S.C. § 3582(0)(2)).

IV. CONCLUSION AND ORDER

Because the defendant was sentenced under a plea agreement governed by
Federal Rule of Criminal Procedure ll(c)(l)(C), rather than under the sentencing
guidelines, this Court has no power to modify his sentence under 18 U.S.C. §
3582(0)(2). Accordingly, it is hereby ORDERED that defendant’s motion is
DENIED.

SO ORDERED this/ff day of December 20()9.

UQ.;€.,,¢,,;{@

RoYdE c. LA'MBERTH
Chief Judge
United States District Court